DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	Paragraph [0031], line 12, it appears ‘includes” should read – include --.
	Paragraph [0032], line 12, it appears “entirely” should read – entire --.
	Paragraph [0034], line 11, it appears “entirely” should read – entire --.
	Paragraph [0034], line 12, it appears “brush” (first occurrence) should read – brushed --.
Appropriate correction is required.

Claim Objections
3.	Claims 8-10 are objected to because of the following informalities:
	Claim 8, line 1, “the abrasive portion” lacks proper antecedent basis.
	Claim 9, line 1, “the main portion” lacks proper antecedent basis
	Claim 10 is verbatim of claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4-8, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2005/0172430 (hereinafter Yudovsky et al.).
	As for claim 1, Yudovsky et al. discloses in Figs. 7A and 7B, more particularly Fig. 7B, for example, a roller 701a for cleaning “a backside” (merely relative and just one of two sides) of a wafer W, wherein the backside of the wafer has a central region and a periphery region surrounding the central region, the roller 701a comprising: “an upper element” (merely relative) defined by first guide ring 721 configured to contact with “a frontside” (merely relative) of the wafer W; “a bottom element” (merely relative) defined by second guide ring 723 configured to contact with “the backside” (merely relative) of the wafer and remove particles from the periphery region of the backside of the wafer, wherein the bottom element is made of materials being deemed abrasive pad(s) (first friction ring 715 having a first frictional planar surface 703 and/or second friction ring 717 having a second frictional planar surface 705; paragraph [0062]; see also claims 2 and 3 of Yudovsky et al.) and a hub or axis element 719 for connecting the upper element 721 and the bottom element 723 (Fig. 7B; paragraphs [0061]-[0064]).
	As for claim 4, wherein the axis element is configured to contact with an edge of the wafer W (paragraph [0054]).
	As for claim 5, wherein each of the upper element 721 and the bottom element 723 has a disc-like shape (they are rings; Figs. 7A and 7B; paragraph [0064]).

To avoid a redundant rejection, claim 7 is rejected similarly as claim 1 above. It will be added that either the first guide ring 721 or second guide ring 723 can be “the bottom element” or main portion (merely relative as explained in claim 1 above) and an abrasive portion 715 or 717 disposed on the main portion, and the abrasive portion 715 or 717 is configured to remove (clean) particles on the periphery region of the backside of the wafer W (by the first frictional planar surface 703 or second frictional planar surface 705; Fig. 7B; paragraph [0062]).
As for claim 8, claim 8 is rejected similarly as explained in claim 1 above.
To avoid a redundant rejection, claim 11 is rejected similarly as claims 1 and 7 above. It will be added that Yudovsky et al. further teaches a cleaning apparatus for cleaning a wafer W (reference Figs. 1 and 2), comprising: a frontside brush 13a for brushing a frontside of the wafer; a backside brush 13b for brushing a backside of the wafer (paragraphs [0004], [0006] and [0065]).
As for claim 12, claim 12 is rejected similarly as explained in claim 1 above.
As for claim 15, wherein the at least one roller 701 or 701a is configured to rotate the wafer W (Figs. 7A and 7B; paragraph [0061]).
As for claim 16, there would be a brush motor coupled to the frontside brush 13a and the backside brush 13b to rotate the frontside brush and the backside brush (mechanism for rotating these brushes 13a, 13b; paragraph [0004]). 
As for claim 18, further comprising a roller motor coupled to the at least one roller and configured to rotate the at least one roller (paragraphs [0065] and [0066]).



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky et al.
	As for claims 2, 9 and 13, to the extent that Yudovsky et al. already teaches use of polyurethane material for the first frictional planar surface 703; paragraph [0061], using polyurethane also for the upper element and the axis element would be well within the capabilities of one skilled in the art for ease of manufacturing purposes.

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky et al. in view of U.S. Patent No. 6,334,229 (hereinafter Moinpour et al.).
	Yudovsky et al. discloses all of the recited subject matter as previously recited above with the exception of further comprising a water spray unit configured to supply deionized water to the wafer. The patent to Moinpour et al. discloses in Fig. 3, for example, a cleaning apparatus for a wafer 310 comprising a water spray unit (water jets) configured to supply water that would appear to be deionized to the wafer 310 as such is a typical fluid for enhancing cleaning of particles from wafers (col. 4, lines 23-47). It would have been obvious to one of ordinary skill in the art to have provided Yudovsky et al. with a .

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky et al. in view of U.S. Patent Application Publication US 2005/0087212 (hereinafter Yudovsky et al. ‘212).
	Yudovsky et al. discloses all of the recited subject matter as previously recited above with the exception of further comprising an idler wheel for monitoring a rotation speed of the wafer. Yudovsky et al. ‘212 discloses in Fig. 7, for example, a cleaning apparatus for a wafer comprising an idler roller or wheel 147 “for monitoring” (a broad recitation here; in conjunction with drive rollers 149) a rotation speed of the wafer W (paragraph [0060]). It would have been obvious to one of ordinary skill in the art to have modified Yudovsky et al. such that there is further an idler wheel for monitoring a rotation speed of the wafer. Yudovsky et al. ‘212 to enhance the edge cleaning of the wafer.

Allowable Subject Matter
12.	Claims 3, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 3, 10 and 14 are allowable over the prior art since the prior art fails to adequately teach or suggest wherein the bottom element has a diameter greater than a diameter of the upper element.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Hsu et al., Boyd et al., and Radman et al. are pertinent to wafer cleaning systems with various edge cleaning roller arrangements.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723